DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I and with traverse of species (e), claims 1, 5, 7 – 9 and 11 - 14, in the reply filed on 8/1/22 is acknowledged.  
The traversal is on the ground(s) that PET is prepared by polymerizing two monomers: ethylene glycol and terephthalic acid, with the exception of replacement of some terephthalic acid with isophthalic acid in one of the species, so that the basic chemical skeleton for each species is almost the same and therefore the classification of the species is the same and the field of search is the same, regardless if the PET is bio-based, hybrid-based, petroleum-based, bottle grade, recycled, etc., since they do not affect the structure of the PET.
This is not found persuasive because the search is not only for PET but also for recycling products, or for bio-based products, or for bottle grade products, or for petroleum-based products, or hybrid-based products, all of which are not coextensive, requiring different fields of search, thus causing undue burden. Moreover, the elected species is not PET, but a copolymer comprising isophthalate, which also requires a different search from that of a homopolymer of PET.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 8 recites the broad recitation 0.5-12 mol%, and the claim also recites 1-3 mol% which is the narrower statement of the range/limitation. 
Claim 9 recites the broad recitation 0.6-1.1 dl/g and the claim also recites 0.7-0.9 dl/g, and also recites 0.75-0.85 dl/g, which are the narrower statements of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAUCHI (EP 3 216 718, using US 2018/0327170 as equivalent).
Claim 1: YAMAUCHI discloses (see entire document) bottle caps capable of connecting with other bottle caps through projection parts and are used as toy blocks (figures, [0004], [0006], [0007], [0046]) [reading on the claimed toy building element], wherein the bottle cap is made of polyethylene terephthalate by injection molding ([0028]) [reading on the claimed PET polyester and reading on the claimed injection molding, although further noting that the process by which an article is made may not materially affect the article].
Claim 5: YAMAUCHI discloses that the bottle caps are made of PET, which implies 100% PET, thus reading on the claimed at least 50% PET.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOONEY (GB 2 532 152, using US 2019/0030449 as equivalent).
Claim 1: MOONEY discloses (see entire document) toy construction elements, such as blocks comprising protrusions, that are designed to be releasably coupled in a stacked structure (abstract, figures, [0001], [0017]-[0019]) [reading on the claimed toy building element], wherein the blocks are made of PET ([0059]) [reading on the claimed PET polyester].
It is noted that the present claims are product-by-process claims.  It has been established that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
MOONEY discloses the claimed toy construction elements, such as blocks, that are designed to be releasably coupled in a stacked structure, made of PET, thus reading on the present claims. The method of the present claim reciting that the element is made by injection molding does not impart any structure to the toy element that is materially different than the toy element disclosed by MOONEY and does not patentably affect the product. 
Claim 5: MOONEY discloses that the bottle caps are made of PET, which implies 100% PET, thus reading on the claimed at least 50% PET.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9 and 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAUCHI (EP 3 216 718, using US 2018/0327170 as equivalent) in view of IIDA et al (US 4,284,540).
YAMAUCHI’s disclosure is discussed above and is incorporated herein by reference.
IIDA discloses (see entire document) a PET injection molding composition and article which is impact-modified and moldability-improved by the addition of glycidyl esters, such as glycidyl methacrylate, and/or carboxylic acids (abstract, 1:5-13, 3:65, 4:22-24, 7:10-13) [both of which read on the claimed reactive impact modifiers of claims 11 – 12 since IIDA discloses that they impact-modify the PET and since they are the same compounds use on the present invention as reactive impact modifiers – see [0069] of the present Published Application]. IIDA discloses that despite the desirable properties of PET, it has not been generally used as injection molding material because of crystallization problems, and because it has inferior toughness and poor resistance to moist heat (1:22-43). These problems are resolved by adding the disclosed impact modifiers of glycidyl esters and/or carboxylic acids in amounts of 0.1-40  wt% (3:15-24) [encompassing the claimed 0.1-30 wt% of claim 13], with examples of 10% (table 1) [meeting the claimed range].
IIDA discloses that the PET should have an intrinsic viscosity of at least 0.6 dl/g and that if the viscosity is lower than 0.6, it is not possible to obtain articles having satisfactory mechanical properties, with examples of 0.62 and 0.7 dl/g (3:39-66, examples) [reading on the claimed range of claim 9].
IIDA also discloses that that PET can be a copolymer with isophthalic acid (3:43-50) [reading on the claimed PETI of claim 7].

Claim 7: YUMAUCHI is silent about isophthalic acid in the PET. However, it would have been obvious to one of ordinary skill in the art to have added isophthalic acid to YAMAUCHI’s PET as taught by IIDA since IIDA discloses that it is common to add comonomers in PET which are to be injection molded to form an article.
Claim 9: YAMAUCHI is silent regarding the intrinsic viscosity of the PET. However, it would have been obvious to one of ordinary skill in the art to have a viscosity of greater than 0.6 as taught by IIDA, since YMAUCHI’s silence implies to be open to any viscosity of the injection molded PET while IIDA discloses a PET with said viscosity for the stated purpose of making a PET that can be injection molded into an article.
Claim 11 - 13: YAMAUCHI is silent regarding a reactive impact modifier. However, it would have been obvious to one of ordinary skill in the art to have added a reactive impact modifier to YAMAUCHI’s PET resin as taught by IIDA since IIDA discloses that adding the impact modifier solves the problems of injection molded PET such as crystallization problems, toughness and resistance to moist heat.
Claim 14: Although YAMAUCHI in view of IIDA is silent regarding the crystallinity of the PET, it is expected that the crystallinity would be within the very broadly claimed range of 0.5 to 70%, which covers almost the entire spectrum, given that the combined  references teach the claimed PET and given that IIDA explicitly discloses that the crystallization of PET can be varied to accommodate injection molding of PET (1:19-39, 2:64-3:12).  As such, it would also have been obvious to one of ordinary skill in the art to have varied the crystallinity of the PET through routine experimentation and have thus arrived at the claimed 0.5 to 70%.

Claims 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAUCHI (EP 3 216 718, using US 2018/0327170 as equivalent) in view of IIDA et al (US 4,284,540) and further in view of WU et al (“Crystallization of Poly(ethylene terephthalate-co-isophthalate)”, Journal of Polymer Science: Part B: Polymer Physics, Vol. 38, pages 2515-2524 (2000)).
YAMAUCHI’s and IIDA’s disclosures are discussed above and is incorporated herein by reference.
WU discloses (see entire document)  that the crystallization properties of PET influences the dimensional stability of products made of PET and this limit their application range (page 2515, left column) and that to overcome the crystalline and morphology characteristics of PET, copolymerization with isophthalic acid is performed which is shown to reduce the crystallization rate of the copolymer. WU discloses a poly(ethylene terephthalate-co-isophthalate) (PETI) copolymers containing 2 mole% and 12 mole% isophthalate (abstract; page 2156, left column) [reading on the claimed range of  0.5-12 mole% and 1-3 mole%].
Claims 7 – 8: It would have been obvious to one of ordinary skill in the art to have added isophthalic acid to YAMAUCHI’s PET as taught by IIDA and WU and in WU’s mole percentage, since IIDA discloses that isophthalic acid can be added to PET when making an injection molded toy comprising said copolymer and WU similarly discloses to add isophthalic acid to PET wherein the addition of the isophthalic acid beneficially overcomes the crystalline and morphology problems of PET which would otherwise diminish its application range when making products, and have thus arrive at the present claims.
Claim 14: It would have been obvious to one of ordinary skill in the art to have varied the amount of isophthalic acid in YAMAUCHI’s PET as taught by WU to arrive at the desired crystallinity  for its intended use since WU discloses to add isophthalic acid to the PET to beneficially change its crystallinity with a comparison between the addition of isophthalic acid in amounts of  2 mole% and 12 mole%.

Claims 7, 9 and 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over MOONEY (GB 2 532 152, using US 2019/0030449 as equivalent) in view of IIDA et al (US 4,284,540).
MOONEY’s and IIDA’s disclosure are discussed above and are incorporated herein by reference.
Claim 7: MOONEY is silent about isophthalic acid in the PET. However, it would have been obvious to one of ordinary skill in the art to have added isophthalic acid to MOONEY’s PET as taught by IIDA since IIDA discloses that it is common to add comonomers in PET in order to form article.
Claim 9: MOONEY is silent regarding the intrinsic viscosity of the PET. However, it would have been obvious to one of ordinary skill in the art to have a viscosity of greater than 0.6 as taught by IIDA, since MOONEY’s silence implies to be open to any viscosity of the PET article while IIDA discloses a PET with said viscosity for the stated purpose of making a PET that can be made into an article.
Claim 11-13: MOONEY is silent regarding a reactive impact modifier. However, it would have been obvious to one of ordinary skill in the art to have added a reactive impact modifier to MOONEY’s PET resin as taught by IIDA since IIDA discloses that adding the impact modifier solves the problems of molding PET into articles, such as crystallization problems, toughness and resistance to moist heat. 
Claim 14: Although MOONEY in view of IIDA is silent regarding the crystallinity of the PET, it is expected that the crystallinity would be within the very broadly claimed range of 0.5 to 70%, which covers almost the entire spectrum, given that the combined  references teach the claimed PET and given that IIDA explicitly discloses that the crystallization of PET can be varied to accommodate injection molding of PET (1:19-39, 2:64-3:12).  As such, it would also have been obvious to one of ordinary skill in the art to have varied the crystallinity of the PET through routine experimentation and have thus arrived at the claimed 0.5 to 70%.

Claims 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MOONEY (GB 2 532 152, using US 2019/0030449 as equivalent) in view of IIDA et al (US 4,284,540) and further in view of WU et al (“Crystallization of Poly(ethylene terephthalate-co-isophthalate)”, Journal of Polymer Science: Part B: Polymer Physics, Vol. 38, pages 2515-2524 (2000)).
MOONEY’s, IIDA’s and WU’s disclosures are discussed above and is incorporated herein by reference.
Claims 7 – 8: It would have been obvious to one of ordinary skill in the art to have added isophthalic acid to MOONEY’s PET as taught by IIDA and WU and in WU’s mole percentage, since IIDA discloses that isophthalic acid can be added to PET when making a toy comprising said copolymer and WU similarly discloses to add isophthalic acid to PET wherein the addition of the isophthalic acid beneficially overcomes the crystalline and morphology problems of PET which would otherwise diminish its application range when making products, and have thus arrive at the present claims.
Claim 14: It would have been obvious to one of ordinary skill in the art to have varied the amount of isophthalic acid in MOONEY’s PET as taught by WU to arrive at the desired crystallinity  for its intended use since WU discloses to add isophthalic acid to the PET to beneficially change its crystallinity with a comparison between the addition of isophthalic acid in amounts of  2 mole% and 12 mole%. 

Claims 1, 5, 7 – 9 and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over IIDA et al (US 4,284,540) in view of YAMAUCHI (EP 3 216 718, using US 2018/0327170 as equivalent) or MOONEY (GB 2 532 152, using US 2019/0030449 as equivalent).
IIDA’s, MOONEY’s, and WU’s disclosures are discussed above and is incorporated herein by reference.
IIDA discloses the claimed invention but is silent as to particular articles that can be made with the injection molded PETI. However, it would have been obvious to one of ordinary skill in the art to have made a toy building element as IIDA’s article, as taught by YAMAUCHI or MOONEY, since IIDA’s silence implies that IIDA is open to any article while YAMAUCHI and MOONEY teach that such PET products can be made as toy building elements, and have thus arrived at the present claims with reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over IIDA et al (US 4,284,540) in view of YAMAUCHI (EP 3 216 718, using US 2018/0327170 as equivalent) or MOONEY (GB 2 532 152, using US 2019/0030449 as equivalent) and further in view of WU et al (“Crystallization of Poly(ethylene terephthalate-co-isophthalate)”, Journal of Polymer Science: Part B: Polymer Physics, Vol. 38, pages 2515-2524 (2000))
IIDA’s, YAMAUCHI’s, MOONEY’s, and WU’s disclosures are discussed above and is incorporated herein by reference.
IIDA is silent regarding how much isophthalic acid to add to the PETI. However, it would have been obvious to one of ordinary skill in the art to have added an amount of isophthalic acid to IIDA’s PET as taught by WU, since IIDA is silent regarding how much to add, thus showing to be open to any amount, while WU similarly discloses to add isophthalic acid to PET to beneficially overcome the crystalline and morphology problems of PET which would otherwise diminish its application range when making products, and have thus arrived at the present claim.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765